OPINION — AG — (1)A MEMBER OF THE PRESENT LEGISLATURE MAY NOT BE ELECTED TO THE OFFICE OF DISTRICT ATTORNEY DURING THE TERM FOR WHICH HE WAS ELECTED TO THE LEGISLATURE. (2) PRESENT MEMBERS OF THE LEGISLATURE ARE PROHIBITED BY THE THE LAST CLAUSE OF ARTICLE V, SECTION 23 OF THE OKLAHOMA CONSTITUTION, FROM SERVING ASSISTANT DISTRICT ATTORNEYS DURING THEIR RESPECTIVE TERMS OF OFFICE OR FOR A PERIOD OF TWO YEARS THEREAFTER. PRESENT MEMBERS OF THE HOUSE AND SENATE WHOSE TERMS EXPIRED 15 DAYS AFTER THE GENERAL ELECTIONS IN 1966 WILL BE ELIGIBLE TO SERVE AS ASSISTANT (IF OTHERWISE QUALIFIED) BEGINNING NOVEMBER 24, 1968. PRESENT MEMBERS OF THE SENATE WHO WERE ELECTED IN 1964 FOR FOUR TERMS (I.E., FROM ODD NUMBERED DISTRICTS) WILL BE ELIGIBLE TO SERVE AS ASSISTANT (IF OTHERWISE QUALIFIED) BEGINNING NOVEMBER 21, 1970. CITE: ARTICLE VI, SECTION 5 (BURCK BAILEY)